Citation Nr: 1316452	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 15, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran had active duty service from August 2003 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2011, a supplemental statement of the case (SSOC) was issued in February 2012, and a substantive appeal was received in March 2012.  (The fact that the Veteran received a SSOC instead of a statement of the case (SOC) amounts to no more than harmless error and results in no prejudice to the Veteran.)  The Veteran appeared at a Board Central Office hearing in February 2013.  A transcript is of record.

In February 2012, the Board denied an initial rating in excess of 50 percent for the Veteran's service-connected anxiety disorder not otherwise specified.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.  Also in February 2012, the Board remanded the issue of entitlement to a TDIU (considered in conjunction with the claim for a higher initial rating for anxiety disorder not otherwise specified, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)) for additional development.  However, the issue regarding entitlement to a TDIU is now moot, as a TDIU was granted by the RO, effective March 15, 2011.  The current issue now focuses solely upon the effective date of the grant of the TDIU and whether the Veteran is entitled to an effective date earlier than March 15, 2011 for the grant of the TDIU.

The Board notes that the RO issued a statement of the case in March 2009 with regard to the Veteran's claims for service connection for a bilateral knee condition, for a low back condition, for post concussion syndrome, for a shin condition, and for a vision condition.  However, a review of the record has revealed that the Veteran did not file a timely substantive appeal with regard to any of these five claims.  As such, these five issues are not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2012).  (Moreover, the Board notes that service connection has since been granted for post concussion syndrome with residual post concussive headaches and cognitive disorder, and for bilateral catarrhal conjunctivitis with stellar cataract in the left eye.)

The issues of whether there was clear and unmistakable error (CUE) in a December 2007 RO rating decision, and whether there was CUE in a March 2008 RO rating decision, have been raised by the record (specifically, at the Veteran's February 2013 hearing), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  Additional documents pertinent to this appeal in Virtual VA have been printed and associated with the physical claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2007, the Veteran filed a claim for service connection for anxiety disorder not otherwise specified.  A December 2007 RO rating decision granted service connection for anxiety disorder not otherwise specified, and assigned an initial rating of 30 percent, effective August 12, 2007 (the date after the Veteran was discharged from service).  A March 2008 RO rating decision increased the initial rating for anxiety disorder not otherwise specified to 50 percent, effective August 12, 2007.  During the course of the Veteran's appeal of the initial rating assigned for anxiety disorder not otherwise specified, a claim for a TDIU was considered in conjunction with that increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  (As noted above in the Introduction, the claim for an initial rating in excess of 50 percent for anxiety disorder not otherwise specified is no longer a part of the current appeal, as the Board denied such claim in a February 2012 final decision.)

A September 2011 RO rating decision granted a TDIU, effective March 15, 2011 (the date on which the schedular rating requirements for a TDIU in 38 C.F.R. § 4.16(a) were initially met).

Prior to March 15, 2011, the Veteran's service-connected disabilities included: anxiety disorder not otherwise specified (rated 50 percent); tinnitus (rated 10 percent); irritable bowel syndrome (rated 10 percent); and bilateral sensorineural hearing loss (rated 0 percent).  The combined rating for these service-connected disabilities prior to March 15, 2011 was 60 percent.  Thus, the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were not met prior to March 15, 2011.

The Veteran contends that he is entitled to an effective date of August 12, 2007 (the date after he was discharged from service) for the grant of a TDIU.  He alleges that, for the period prior to March 15, 2011, he is entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

The record reflects that the Veteran has not worked full-time since his discharge from service in August 2007.

At a November 2007 VA general medical examination, the examiner opined that the Veteran was able to perform substantial gainful employment.

Thereafter, VA psychiatric treatment records refer to the Veteran starting a part-time job as a security supervisor in November 2007, and also refer to the Veteran resuming college classes in January 2008.  The Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information for the period following his discharge from service (in August 2007) prior to March 15, 2011, and to authorize VA to contact his previous employers for additional information regarding his employment during that timeframe.  In addition, the Veteran should be asked to provide his educational history for that timeframe.

At a January 2009 VA mental disorders examination, the examiner opined that the Veteran was certainly not unemployable from a psychological standpoint, and that it was the Veteran's underlying personality characteristics and beliefs that were guiding his choice not to work at the present time.

At a February 2009 VA general medical examination, the examiner opined that, with regard to the Veteran's service-connected irritable bowel syndrome, it would be appropriate for him to have a job where he could easily use the restroom as needed.

At a December 2010 VA general medical examination, the examiner opined that there was no functional impairment caused by the Veteran's irritable bowel syndrome as long as he had access to a restroom after eating, and that there was no functional impairment caused by his tinnitus and decreased hearing as the Veteran was able to hear ordinary conversations.  The examiner noted that the Veteran had just finished his studies in political science and opined that he should be able to work in that profession and perform substantial gainful employment.

At a January 2011 VA mental disorders examination, the examiner opined that, for the Veteran, individual unemployability was not due to or caused by his anxiety disorder, which appeared to be relatively mild at present.  The examiner noted that the Veteran's narcissistic personality disorder appeared to affect his ability to interact appropriately with others in a work environment, and that his daily cannabis use also likely had a negative impact on his motivation to find work.

As the Board is precluded from assigning an extraschedular TDIU rating for any portion of the period prior to March 15, 2011 under 38 C.F.R. § 4.16(b) in the first instance, referral to the Director of Compensation and Pension Service for consideration of the matter is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to complete another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information for the period following his discharge from service (in August 2007) prior to March 15, 2011, and to authorize VA to contact his previous employers for additional information regarding his employment during that timeframe.

2.  The RO/AMC should ask the Veteran to provide his educational history, for the period following his discharge from service (in August 2007) prior to March 15, 2011.

3.  After completion of the above, the RO/AMC should then refer the matter of the Veteran's entitlement to a TDIU rating prior to March 15, 2011 to the VA Director of Compensation and Pension for a determination as to whether prior to such date such rating was warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  In connection with the referral, the RO/AMC should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.

4.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the appeal, giving consideration to the provisions of 38 C.F.R. § 4.16(b) (which allow for a TDIU on an extraschedular basis).  If the issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate SSOC and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

